In the
United States Court of Appeals
For the Seventh Circuit

No. 97-3463

Lee Knowlin,

Plaintiff-Appellant,

v.

Pat Thompson and Ed Michalek,

Defendants-Appellees.



Appeal from the United States District Court
for the Eastern District of Wisconsin.
No. 96-C-5--Charles N. Clevert, Judge.


Submitted November 30, 1999/*--Decided March 23, 2000




      Before Harlington Wood, Jr., Flaum, and Evans, Circuit
Judges.

      Flaum, Circuit Judge. Lee Knowlin, a Wisconsin
prisoner proceeding pro se, filed suit under 42
U.S.C. sec. 1983 seeking compensatory and
punitive damages against Arkansas law enforcement
officers for alleged violations of the Arkansas
Uniform Criminal Extradition Act ("UCEA"). The
district court dismissed Knowlin’s complaint
without prejudice as barred by Heck v. Humphrey,
512 U.S. 477 (1994). For the reasons stated
below, we affirm.

Background

      In reviewing the district court’s dismissal, we
accept the allegations in the plaintiff’s
complaint as true and draw all reasonable
inferences in favor of the plaintiff. See
Hernandez v. Joliet Police Dep’t, 197 F.3d 256,
262 (7th Cir. 1999). In February 1992, the State
of Wisconsin released Knowlin on parole. After
violating the conditions of his parole, Knowlin
left Wisconsin. In February 1994, Knowlin was
arrested in Sherwood, Arkansas, for traffic
violations. Shortly after Knowlin’s arrest in
Arkansas, authorities there received a request
from the State of Wisconsin to hold him pending
a formal extradition request. Knowlin appeared
before an Arkansas judge on a detainer warrant on
February 15, 1994, and he informed the court that
he would not waive formal extradition procedures.
On February 28, 1994, the governor of Wisconsin
submitted a request for Knowlin’s extradition to
the Arkansas governor. On March 10, 1994, the
Arkansas governor issued a certificate of
delivery, authorizing Knowlin’s transfer to
Wisconsin under the terms of the UCEA. Under the
Arkansas UCEA, before Knowlin was surrendered to
Wisconsin authorities, he was to be informed of
the demand for his surrender, the charges against
him, and his right to an attorney. See Ark. Code
Ann. sec. 16-94-210. If Knowlin chose to test the
legality of the proposed extradition, he was to
be taken before a judge and allowed a reasonable
amount of time to apply for a writ of habeas
corpus, a proceeding in which the court could
establish Knowlin’s identity and verify the
facial validity of the extradition papers. See
id. Knowlin, following through with his election
to oppose extradition, filed a pro se motion on
March 14, 1994, requesting that his extradition
proceedings be moved from the Sherwood Municipal
Court to the Arkansas Circuit Court, where he
could seek a habeas writ. On March 15, an
Arkansas judge transferred Knowlin’s pending
extradition proceedings to the state’s circuit
court, but before a hearing could be held on his
habeas application, the defendants, Sherwood law
enforcement officers Pat Thompson and Ed
Michalek,/1 delivered him to Wisconsin agents.
After a parole revocation hearing, the State of
Wisconsin revoked Knowlin’s parole and imprisoned
him. See Wisconsin ex rel. Knowlin v. Schwarz,
No. 95-2504, 1996 WL 266005, at *1 (Wis. Ct. App.
May 21, 1996).

      Knowlin subsequently filed suit in the district
court under sec. 1983 against Thompson and
Michalek for surrendering him to Wisconsin
authorities without first permitting him to
pursue a habeas corpus action in an Arkansas
court to contest his extradition. Knowlin alleged
that his surrender prior to the disposition of
his habeas corpus action violated his federal
rights under the Fourteenth Amendment and the
UCEA.

      The defendants moved to dismiss under Federal
Rule of Civil Procedure 12(b)(6), arguing that
Knowlin failed to state a claim upon which relief
could be granted and, alternatively, that they
were entitled to qualified immunity. Knowlin,
citing our decision in McBride v. Soos, 594 F.2d
610, 613 (7th Cir. 1979) (holding that a
complaint "which charges abuse of the extradition
power by noncompliance with applicable law states
a cause of action [under sec. 1983]"), argued
that he indeed stated a proper claim. The
district court rejected both proffered defenses.
Instead, the court concluded sua sponte that
Knowlin’s claim was barred by Heck v. Humphrey,
512 U.S. 477 (1994), and its progeny.
Accordingly, the district court dismissed
Knowlin’s complaint without prejudice.

Discussion

      In the district court, Knowlin asserted that,
when the defendants delivered him to Wisconsin
authorities while his Arkansas habeas corpus
action remained pending, they violated his rights
under the Fourteenth Amendment and the UCEA. On
appeal, Knowlin has abandoned his Fourteenth
Amendment argument, and we therefore consider
only Knowlin’s allegation that the defendants
violated the UCEA. We conclude, like the district
court, that Knowlin’s sec. 1983 claim is barred
by Heck.

      Heck involved a sec. 1983 claim arising out of
alleged unlawful acts by state prosecutors and
police officers that had led to the plaintiff’s
arrest, and ultimately his conviction. In
analyzing whether Heck’s claim was cognizable
under sec. 1983, the Court analogized to the
common-law cause of action for malicious
prosecution, one element of which is the
termination of the prior criminal proceeding in
favor of the accused. The Supreme Court upheld
the dismissal of the suit, and it stated that if
a "judgment in favor of the plaintiff would
necessarily imply the invalidity of his
conviction or sentence . . . the [sec. 1983]
complaint must be dismissed unless the plaintiff
can demonstrate that the conviction or sentence
has already been invalidated." Id. at 487. This
rule stems not from exhaustion principles, but
from "the hoary principle that civil tort actions
are not appropriate vehicles for challenging the
validity of outstanding criminal judgments . . .
." Id. at 486.
      The tort of malicious prosecution provides the
closest analogy again in this case, and thus
Knowlin cannot prevail in his claim based on the
denial of an opportunity to test the facial
validity of the extradition demand through habeas
proceedings absent a showing that he was not, in
fact, extraditable through proper procedures. It
is irrelevant that Knowlin, in his complaint,
alleges only that the defendants denied him a
procedure guaranteed by federal law; he does not
allege that he was innocent of the charges in the
demanding state or was otherwise not
extraditable. In Edwards v. Balisok, the Supreme
Court rejected the proposition that a claim
challenging only a procedural defect, not a
defective result, is always cognizable under sec.
1983 after Heck. 117 S.Ct. 1584, 1587-88 (1997).
Rather, Heck requires an inquiry into the nature
of the allegations and whether the entire claim
for damages would, if proven, necessarily imply
the invalidity of the conviction or sentence. Id.
at 1588.

      In Antonelli v. Foster, 104 F.3d 899 (7th Cir.
1997), the plaintiff sought damages under sec.
1983, alleging that his detention pursuant to a
parole violator warrant was invalid because he
was not given a copy of the application for the
warrant. We held that the suit was barred by Heck
because the plaintiff had not proven that his
detention had been invalidated: "A suit for
damages for confinement pursuant to a warrant
would also be a suit for malicious prosecution,
. . . which can succeed only if the prosecution
fails, that is, only if the confinement is held
to be unlawful in the proper forum." Id. at 900
(citations omitted). So too, here, to establish
a sec. 1983 claim for monetary relief, including
a showing of damages, Knowlin will have to prove
that he suffered some deprivation of liberty
greater than that which he would have suffered
through extradition in full compliance with the
UCEA. That showing, in turn, would necessarily
imply the invalidity of his Wisconsin parole
revocation, which Heck instructs cannot be shown
through a sec. 1983 suit. Heck therefore bars the
instant suit.


Conclusion

      For the reasons stated herein, the decision of
the district court is AFFIRMED.

/* After an examination of the briefs and the
record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the
briefs and the record. See Fed. R. App. P.
34(a)(2).

/1 Knowlin also sued Sherwood police officer Leonard
Carver, but voluntarily dismissed the suit
against Carver because he was unable to effect
service against this third defendant. Although
Knowlin also alleged official capacity claims
against the defendants, he conceded in the
district court that he could not state such a
claim.